Title: From George Washington to Elias Boudinot, 6 August 1783
From: Washington, George
To: Boudinot, Elias


                        
                            sir
                            Head Quarters 6th Augst 1783
                        
                        Your Excellencys several favors, of the 17th, 24th & 31st of July, were received at Head Quarters
                            during my Absence, and have been presented to me on my Return last Evening, which I effected by Water from Albany.
                        My Tour having been extended as far Northward at Crown point, and Westward to Fort Schuyler & its
                            District, and my movements having been pretty rapid, my Horses, which are not yet arrived, will be so much fatigued that
                            they will need some days to recruit—This Circumstance, with some Arrangements which will be necessary, previous to my
                            leaving this place, will prevent my complying with the pleasure of Congress, intimated in your Letter of the 31st, so soon
                            perhaps as may be expected. In the mean Time, your Excellency will have an Opportunity of transmitting to me the
                            Resolution mentioned, that I may be acquainted with the Objects Congress have in view by my Attendence at Princeton, and
                            that I may propose myself to fulfill their Expectations to the utmost of my power—With great Regard & Esteem I
                            have the Honor to be Sir Your Excellencys Most Obedient and most humble Servt
                        
                            Go: Washington
                        
                    